       5:20-cv-03048-JD         Date Filed 07/21/21   Entry Number 27        Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

Carol McLaughlin,                           )             Case No.: 5:20-cv-03048-JD
                                            )
                       Plaintiff,           )
                                            )
                 vs.                        )
                                            )                      ORDER
Andrew, SAUL, Commissioner of Social        )
Security,                                   )
                                            )
                       Defendant.           )
                                            )


       The above referenced Social Security case is before this Court upon Plaintiff’s motion for

attorney’s fees in the amount of $2,961.56 and expenses in the amount of $21.15. Plaintiff filed

this petition on July 2, 2021. Defendant filed a response on July 14, 2021, stating he does not

object to the requested amount of attorney fees and costs under the Equal Access to Justice Act

(“EAJA”).

       IT IS THEREFORE ORDERED that the motion for attorney’s fees is GRANTED in

the amount of $2,961.56 in attorney’s fees and $21.15 in expenses under the EAJA.

       IT IS SO ORDERED.

                                                           _____________________________
                                                           Joseph Dawson, III
                                                           United States District Judge

Greenville, South Carolina
July 21, 2021

